DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022; 10/26/2020; is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickerson (U.S. 2014/0260504).
In regards to claim 1. Hickerson discloses a tool with first (102) and second jaws (104), the tool comprising: a housing (at least elements 18, 46, 48, 60 and all other elements, not listed, that are housings, covers, or plates for the various components of the tool 10 are considered part of the housing); a power source (see at least paragraphs 16 and 18 at least elements 22, 24, and  25) adapted to removably couple to the housing (cap 22 is removably coupled to the housing see at least paragraph 16 cap 20 is secured to the housing by screws and is that removably coupled) and provide DC power (see at least paragraph 18); a motor (12) disposed in the housing (see fig. 3), the motor is adapted to receive DC power from the power source (see at least paragraph 18), and provide output torque (see at least paragraph 20 the motor provides a torque to gearbox 14); a gear assembly (14) disposed in the housing and operably coupled to the motor (see at least fig. 3), the gear assembly is adapted to receive the output torque from the motor (see at least paragraph 35 and 36); and an actuator assembly (16) operably coupled to the gear assembly and adapted to receive output torque from the gear assembly, and provide torque to operate the jaws (see at least paragraphs 23, 25, 27, and 29).
In regards to claim 3. Hickerson discloses The tool of claim 1, Hickerson further discloses wherein the power source is adapted to provide 12V DC power (see at least paragraph 18).
In regards to claim 6. Hickerson discloses The tool of claim 1, Hickerson further discloses further comprising a controller assembly (100) disposed in the housing and adapted to electrically couple to the power source (see at least paragraph 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5,  and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickerson (U.S. 2014/0260504) in view of Schmauder (U.S. 20180147713).

In regards to claim 2. Hickerson discloses The tool of claim 1, 
Hickerson does not disclose wherein the housing includes a battery attachment portion, and electrical contacts exposed in the battery attachment portion adapted to electrically couple to the power source.
Schmauder teaches a housing (illustrated in fig. 3) includes a battery attachment portion (46), and electrical contacts (40) exposed in the battery attachment portion adapted to electrically couple to the power source (illustrated in at least fig. 3).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the power source connection section of Hickerson with the battery and electrical contact sections as taught by Schmauder for the purpose of hybrid powering such that the tool can be powered by either battery or an electrical cord depending on the needs for each operation of the tool. This modification would provide greater flexibility and use situations for the tool which would be obvious to one of ordinary skill in the art. See at least the abstract and paragraphs 3-7 for reasons and advantages of the hybrid system as taught by Schmauder.  
In regards to claim 4. Hickerson in view of Schmauder teaches the tool of claim 2, Schmauder further teaches wherein the battery attachment portion includes a latch (78, see at least paragraph 66), and the latch includes a protrusion that projects inwardly into the battery attachment portion (illustrated in at least fig. 23), and a handle operably coupled to the protrusion (see at least paragraph 66, the latch is releasable the protrusion is illustrated but not labeled in fig. 23).
In regards to claim 5. Hickerson in view of Schmauder teaches The tool of claim 4, Schmauder further teaches wherein the protrusion is adapted to engage with a projection of the battery to removably couple the power source to the battery attachment portion (see at least paragraphs 48, 53,  66 and at least claim 3).
In regards to claim 9. Hickerson discloses A portable rescue tool with first (102) and second jaws (104), the tool comprising: a housing (at least elements 18, 46, 48, 60 and all other elements, not listed, that are housings, covers, or plates for the various components of the tool 10 are considered part of the housing); a power adapter (22) adapted to removably couple to the housing (adapter 22 is removably coupled to the housing by screws see at least paragraph 16), and electrically couple to an external power source (see at least paragraph 18); a motor (12) disposed in the housing (fig. 3), the motor is adapted to receive power and provide output torque (see at least paragraphs 18 and 20 the motor provides a torque to gearbox 14); a gear assembly (14) disposed in the housing and operably coupled to the motor (see at least fig. 3), the gear assembly is adapted to receive the output torque from the motor (see at least paragraph 35 and 36); and an actuator assembly (16) operably coupled to the gear assembly and adapted to receive output torque from the gear assembly, and provide torque to operate the jaws (see at least paragraphs 23, 25, 27, and 29).
Hickerson does not discloses a battery adapted to removably couple to the housing (); a power adapter adapted to removably couple to the housing when the battery is removed from the housing, and electrically couple to an external power source
Schmauder teaches a battery (at least element 50) adapted to removably couple to the housing (illustrated in fig. 3); a power adapter (40) adapted to removably couple to the housing when the battery is removed from the housing (illustrated in at least fig. 5), and electrically couple to an external power source (see at least paragraph 45, 48)
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the power source connection section of Hickerson with the battery and electrical contact sections as taught by Schmauder for the purpose of hybrid powering such that the tool can be powered by either battery or an electrical cord depending on the needs for each operation of the tool. This modification would provide greater flexibility and use situations for the tool which would be obvious to one of ordinary skill in the art. See at least the abstract and paragraphs 3-7 for reasons and advantages of the hybrid system as taught by Schmauder.  
In regards to claim 10. Hickerson in view of Schmauder teaches The tool of claim 9, Schmauder further teaches wherein the housing includes a battery attachment portion (46), and electrical contacts exposed (40 and 44) in the battery attachment portion (illustrated in fig. 3).
In regards to claim 11. Hickerson in view of Schmauder teaches The tool of claim 10, Schmauder further teaches wherein the battery attachment portion includes a latch (78, see at least paragraph 66) adapted to removably couple the battery to the battery attachment portion (see at least paragraph 66), and the power adapter to the battery attachment portion when the battery is removed from the battery attachment portion (see at least fig. 24 and paragraphs 46-48).
In regards to claim 12. Hickerson in view of Schmauder teaches The tool of claim 11, Schmauder further teaches the latch includes a protrusion that projects inwardly into the battery attachment portion (illustrated in at least fig. 23), and a handle operably coupled to the protrusion (see at least paragraph 66, the latch is releasable the protrusion is illustrated but not labeled in fig. 23).
In regards to claim 13. Hickerson in view of Schmauder teaches The tool of claim 12, Schmauder further teaches wherein the protrusion is adapted to engage with a projection of the battery or the power adapter (see at least paragraphs 48, 53,  66 and at least claim 3).
In regards to claim 14. Hickerson in view of Schmauder teaches The tool of claim 9, Hickerson further discloses a controller assembly (100) disposed in the housing (see at least paragraph 40). Schmauder also teaches a controller assembly (see at least element 70 and 100) disposed in the housing (fig. 9 and at least paragraph 54).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickerson (U.S. 2014/0260504) in view of Lee (U.S. 2010/0064527).

In regards to claim 7. Hickerson discloses The tool of claim 6, Hickerson does not disclose wherein the controller assembly includes a printed circuit board (PCB).
Lee teaches wherein the controller assembly includes a printed circuit board (PCB) (19) (see at least paragraph 66).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the control of Hickerson with the PCB controller of Lee for the purpose of controlling the tool and being of a downsized and lightweight version as taught by Lee in paragraph 67.
In regards to claim 8. Hickerson in view of Lee teaches The tool of claim 7, Lee further teaches wherein the PCB is electrically coupled between the power source and the motor (see at least paragraph 66, and 67).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickerson (U.S. 2014/0260504) in view of Schmauder (U.S. 2018/0147713) and further in view of Lee (U.S. 2010/0064527).

In regards to claim 15. Hickerson discloses The tool of claim 14, Hickerson does not disclose wherein the controller assembly includes a printed circuit board (PCB).
Lee teaches wherein the controller assembly includes a printed circuit board (PCB) (19) (see at least paragraph 66).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the control of Hickerson with the PCB controller of Lee for the purpose of controlling the tool and being of a downsized and lightweight version as taught by Lee in paragraph 67.
In regards to claim 16. Hickerson in view of Schmauder and Lee teaches The tool of claim 15, Lee further teaches wherein the PCB is electrically coupled between the motor and one of the battery and power adapter (see at least paragraph 66, and 67).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickerson (U.S. 2014/0260504) in view of Briskman (U.S. 3,536,976)
In regards to claim 17. Hickerson discloses a portable rescue tool (10) with first (102) and second (104) jaws (102,104), the tool comprising: a housing (at least elements 18, 46, 48, 60 and all other elements, not listed, that are housings, covers, or plates for the various components of the tool 10 are considered part of the housing); a battery (see at least paragraph 18) adapted to removably couple to the housing and provide power (see at least paragraph 18 battery is connected to cable 24 which is removably coupled with the housing via the connector 22); a motor (12) disposed in the housing (fig. 3), the motor is adapted to receive power via the battery (see at least paragraph 18), and provide output torque (see at least paragraph 18, and 20); a gear assembly (14) disposed in the housing and operably coupled to the motor (see at least fig. 2 and 3 and paragraph 20), the gear assembly is adapted to receive the output torque from the motor (see paragraph 20); an actuator assembly (16) operably coupled to the gear assembly and adapted to receive output torque from the gear assembly (see at least paragraph 16, and 23), and provide torque to operate the jaws (see at least paragraph 23, and 46-48); 
Hickerson does not disclose a remote control port disposed on the housing and adapted to operably couple to a remote control to allow remote operation of the tool.
Briskman teaches a remote control port (connection of cable 43 as illustrated in fig. 1 ) disposed on the housing and adapted to operably couple to a remote control (30) to allow remote operation of the tool (controlled by switches 41 and 40).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Hickerson to include the remote control connection and remote control feature as taught by Briskman for the purpose of remote controlling the tool as advantageously discussed in at least col 3 line 57-75 of Briskman. One having ordinary skill in the art would have found it obvious to provide remote control of the tool such that the tool could be used in dangerous location and situations, as would be obvious to one of skill in the art.
In regards to claim 18. Hickerson in view of Briskman teach The tool of claim 17, Hickerson further discloses a controller assembly (100) disposed in the housing (see at least fig. 3).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickerson in view of Briskman as applied to claim 18 above, and further in view of Lee (U.S. 2010/0064527).

In regards to claim 19. Hickerson in view of Briskman teach The tool of claim 18, Hickerson does not disclose wherein the controller assembly includes a printed circuit board (PCB).
Lee teaches wherein the controller assembly includes a printed circuit board (PCB) (19) (see at least paragraph 66).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the control of Hickerson with the PCB controller of Lee for the purpose of controlling the tool and being of a downsized and lightweight version as taught by Lee in paragraph 67.
In regards to claim 20. Hickerson in view of Briskman and Lee teach The tool of claim 19, Lee teaches a PCB connected to the control motor and battery (see at least paragraph 66, and 67). 
Briskman further teaches wherein the control is operably coupled to the remote control connection port and electrically coupled between the motor and the battery (fig. 1).
The combination of Hickerson Briskman and Lee would suggest a PCB controller connected to the remote control, motor and battery for controlling and operation the tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731